Judge Owsley
delivered the opinion.
Kelly, having obtained judgment against Keizer in the circuit court, on an attachment under the law regulating proceedings against absconding debtors, Keizer, at. a subsequent term, moved the court, and it accordingly, upon the introduction of extraneous evidence, set aside thejudgment ®rst ren(Jere^ ,n favor of Kelly.
To reverse the decision, setting aside the first judgment, this writ of error has been proseeuted by Kelly,
This court is of opinion, the court possessed no power, at 3 subsequent term, to set aside thejudgment first rendered. It is a settled principle, that the power of courts over their judgments, cease with the term at which the jU(%i»ent is given. If the judgment itself be erroneous, it can only be corrected, by appeal or writ of error to this court; or, if the proceeding be irregular in a matter proper j- writ of error coram vobis, redress mav be obtained in that mode, in the same court. Rut in neither case, is it competent for the court, on motioo, to set aside a judgment rendered at a previous term.
Thejudgment must be reversed with cost.